Citation Nr: 1210028	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  07-27 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for pulmonary hypertension, claimed as a pulmonary condition, collapsed lung, fluid, and shortness of breath, secondary to service-connected posttraumatic stress disorder, service-connected pericarditis, and/or as a result of exposure to herbicides.

2.  Entitlement to service connection for hypertension secondary to service-connected pericarditis and/or as a result of exposure to herbicides.

3.  Entitlement to service connection for coronary artery disease, claimed as a heart condition, as secondary to posttraumatic stress disorder, service-connected pericarditis, and/or as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from February 1968 to January 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran testified before a Veterans Law Judge in April 2010 at a hearing conducted at the RO.  A transcript of this hearing is of record.  The Veterans Law Judge who conducted the April 2010 hearing is no longer employed by the Board.  Pursuant to 38 C.F.R. § 20.717 (2011), the Veteran was subsequently offered the opportunity to testify at another hearing.  See January 2012 letter.  The Veteran responded in February 2012 that he wishes to appear at another hearing before a Veterans Law Judge via videoconference.  As the appellant's requested hearing has not yet been conducted, this matter must be remanded to schedule the appellant for a videoconference hearing per his request.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) (2011).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a videoconference hearing per his request.  Appropriate notification should be provided to the appellant at his current address of record and his representative, if any, and such notification should be documented and associated with the claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


